Citation Nr: 1244224	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  09-32 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to service connection to tinnitus.

2. Entitlement to an initial compensable rating for hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Yoo, Counsel





INTRODUCTION

The Veteran served on active duty from December 1966 to December 1969. 

This matter comes before the Board of Veterans' (Board) on appeal from a July 2008 rating decision of the Indianapolis, Indiana, Regional Office (RO) of the Department of Veterans Affairs (VA), which granted service connection for hearing loss and denied service connection for tinnitus.

The Veteran is currently service-connected for bilateral hearing loss at a noncompensable rating, effective May 16, 2008.

The issue of entitlement to a compensable disability rating for service-connected hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, the evidence of record demonstrates that tinnitus is related to acoustic noise exposure during active service. 


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154(b), 5103(a), 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2012).






REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328  (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

Here, in light of the favorable decisions below, the Board finds that any deficiency in the notice provided herein was not prejudicial to the Veteran and is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).




II. Merits of the Claim

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110, 1131 (West 2002).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.   See 38 C.F.R. § 3.303(b) (2012).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim. Id. Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2012).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

In the case of any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran. Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary. The reasons for granting or denying service-connection in each case shall be recorded in full. 38 U.S.C.A. § 1154(b) (West 2002).

Tinnitus has been variously defined. It is "a sensation of noise (as a ringing or roaring) that is caused by a bodily condition (as wax in the ear or a perforated tympanic membrane").  See Butts v. Brown, 5 Vet. App. 532, 540 (1993). It is a noise in the ears, such as ringing, buzzing, roaring, or clicking.  See YT v Brown, 9 Vet. App. 195, 196 (1996). It is a ringing, buzzing noise in the ears.  See Kelly v. Brown, 7 Vet. App. 471, 472 (1995).  "Tinnitus can be caused by a number of conditions, including injuries, acute diseases, and drug reactions [but] disablement from tinnitus does not depend on its origin."  See 59 Fed. Reg. 17,297 (April 12, 1994).

The Veteran contends that he has tinnitus as a result of in-service noise exposure.  In his substantive appeal, the Veteran argued that he was constantly firing mortars, grenade launchers, M16s, M60 machine guns, among numerous other weapons.  He stated he was a demolition specialist whose duties included destroying caches and tunnels.  He stated that the loud noise and blasts led to constant ringing in his ears. 

According to the Veteran's DD 214, his MOS was Infantry Fire Crewman.  He was awarded the National Defense Service Medal, Vietnam Service Medal, and the Combat Infantryman Badge, among others. 

A September 2009 private examination report from Dr. M. C., determined that the Veteran experienced tinnitus as a result of his in-service noise exposure.

The Veteran was afforded a VA examination in June 2008 and November 2010.  At the June 2008 VA examination, the Veteran complained he had difficulty hearing and reported periodic ringing, bilaterally.  He stated it occurs four to five times per day and lasts three to five minutes each.  The Veteran stated he was not given hearing protection during service and was not exposed to acoustic trauma post-service.  The examiner noted that the Veteran stated his tinnitus started five years prior and therefore, it was unlikely related to his military service as it began almost forty years since separation.  However, the examiner did mention the Veteran was diagnosed with hypothyroidism, which is known to cause tinnitus.  

At the November 2010 VA examination, the examiner noted there were no complaints or claim for tinnitus.

In the December 2012 Appellant's Brief, the Veteran's representative stated that the June 2008 VA examiner erroneously recorded that the Veteran reported his tinnitus began five years prior when in fact he stated to the examiner it worsened five years prior.  The Veteran's representative also argued the June 2008 VA examination was inadequate as the VA examiner did not review the Veteran's claims file prior to the examination and opinion.

As stated above, the Veteran is currently service connected for bilateral hearing loss at a noncompensable rating, effective May 16, 2008, where a July 2008 rating decision conceded combat acoustic trauma.

The Board finds the Veteran's statements and lay evidence credible that he was exposed to loud noise during his military service.  In addition, the Veteran is competent to report as to his own symptoms, and the Board finds the Veteran's history of experiencing tinnitus since service credible and consistent with the nature and circumstances of his service.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2008); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (the layperson may be competent to identify the condition where the condition is simple).  The Board recognizes the Veteran's testimony that the examiner mistook the his statement at the June 2008 VA audiological examination that he developed tinnitus five years prior, not worsened.  Furthermore, the Board also recognizes that the Veteran is currently service-connected for bilateral hearing loss and that combat acoustic trauma has been conceded.

While there are no in-service medical treatment records in the record of complaints, treatment, or diagnoses of tinnitus, and the negative nexus opinion from June 2008, the Board recognizes the Veteran's lay statements and a positive nexus opinion from Dr. M. C. regarding the etiology of his current diagnosis.  Therefore, the Board finds the medical evidence is at least in relative equipoise on this issue.  When the evidence is in relative equipoise, the benefit of the doubt doctrine provides that such reasonable doubt will be resolved in favor of the veteran.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Consequently, resolving such reasonable doubt in the Veteran's favor, the Board finds that the Veteran incurred tinnitus from service.  38 U.S.C.A. § 5107.  In granting this claim, the Board has resolved all doubt in the Veteran's favor.



ORDER

Service connection for tinnitus is granted.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c) (2012). 

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2012). 

The Veteran is currently rated at 0 percent disability for service-connected bilateral hearing loss.  He and his representative contend his current rating does not accurately reflect his current symptomatology. 

The Board notes that the Veteran's bilateral hearing loss was last examined by VA in November 2010, two years ago.  Therefore, the Veteran should be afforded a VA examination to determine the current severity of his service-connected bilateral hearing loss.  38 C.F.R. § 3.159(c)(4) (2012); Green v. Derwinski, 1 Vet. App. 121 (1991) (duty to assist may include conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one).  Where the record does not adequately reveal the current state of disability, the fulfillment of the duty to assist includes providing a thorough and contemporaneous medical examination that considers the claimant's prior medical examinations and treatment.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA audiological examination (with audiometric studies and Maryland CNC speech discrimination testing) to ascertain the current severity of his service-connected bilateral hearing loss.  The claims file should be provided to the appropriate examiner for review and the examiner should note that it has been reviewed.  The examiner should comment on the nature and extent of any impairment of social and/or occupational functioning due to hearing loss that would be expected given the degree of severity of the disability found.  The examiner must provide a rationale for all opinions expressed. 

2. After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the instruction above, the claim should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, these issues should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


